                Case 1:19-cv-02106 Document 1 Filed 07/15/19 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


SHERESE LEWIS                        )
1813 14th Street, NW                 )
Washington, D.C. 20001               )
                                     )
              Plaintiff,             )
                                     )
                                     )              Case No. _____________________
                                     )
      v.                             )
                                     )
                                     )              JURY TRIAL DEMAND
                                     )
TARGET STORES, INC.                  )
1000 Nicollet Mall                   )
Minneapolis, MN 55403                )
                                     )
              Defendant.             )


                                             COMPLAINT

           Plaintiff, Sherese Lewis by and through her attorney, alleges as follows:

                                              PARTIES

      1. Plaintiff, Sherese Lewis, is a resident of District of Columbia.

      2. Defendant, Target Stores, Inc. (hereinafter “Target”), is a corporation incorporated in

           Minnesota with its principal place of business in Minneapolis, Minnesota.

                                   JURISDICTION AND VENUE

      3. Federal diversity jurisdiction exists pursuant to 28 U.S.C. §1332. The Plaintiff is a District

           of Columbia resident. The Defendant is a Minnesota corporation with its principal place of

           business in Minnesota. Therefore, complete diversity of citizenship exists. Additionally,

           the amount in controversy, exclusive of interest and costs, exceeds the sum of $75,000.

      4. Venue in the District Court for the District of Columbia is proper pursuant to 28 U.S.C.


                                                   1
         Case 1:19-cv-02106 Document 1 Filed 07/15/19 Page 2 of 3


   §1391.

                                         FACTS

5. The incident giving rise to this civil action occurred on or about July 18, 2017.

6. On this date, at about 8:20 pm, Ms. Lewis was shopping in Defendant’s store located at

   3101 Jefferson Davis Highway Alexandria, Virginia 22305.

7. Ms. Lewis and her two children were walking down the main aisle of the store adjacent to

   the refrigerated foods, when she slipped and fell because of standing water in the aisle.

8. Ms. Lewis fell a second time attempting to get back up on the wet and slippery surface.

   Multiple customers came to her aid as well as her daughter and son.

9. Water on the floor from a leak in the ceiling created the slippery condition. There were no

   caution signs posted and there was nothing in place to catch the water. A Target

   representative eventually assisted and attempted to remediate the slippery surface.

10. As a result of the fall, Ms. Lewis injured her pelvic floor, lower back, hip, neck, shoulder

   and arm. Since the fall she has been in constant pain requiring treatment to include: pelvic

   floor physical therapy, traditional physical therapy, chiropractic treatment, and pain therapy

   treatment. Her multiple visits to a pain management specialist were unsuccessful in

   reducing the amount of pain she was experiencing.

                                        COUNT I

                                    (NEGLIGENCE)

11. Plaintiff repeats and realleges paragraphs 1 through 10, as though fully set forth and

   incorporated in this Count.

12. Ms. Lewis was unaware that the floor in the aisle she was shopping contained standing

   water from a leaking ceiling. Ms. Lewis was an invitee on the Target property. As the

   owner and/or lease holder of the property, Target has a duty to use reasonable and ordinary

                                             2
                    Case 1:19-cv-02106 Document 1 Filed 07/15/19 Page 3 of 3


           care to maintain a safe premises for Ms. Lewis and other customers shopping in its stores.

           Further, Target has a duty to protect all invitees against injury caused by unreasonable risks,

           which she, by exercising ordinary care, could not discover.

       13. Defendant Target breached this duty of care to Ms. Lewis by failing to advise her of or

           posting for other invitees of the aisle floor’s slippery condition. Ms. Lewis could not, by

           exercising any degree of ordinary care, discover the defect of the leaking ceiling and the

           resulting wet slippery floor.

       14. As a result of Defendant Target’s negligent action, Ms. Lewis has suffered, and will

           continue to suffer physical injuries, economic loss, and emotional trauma.

                                        PRAYER FOR RELIEF

       WHEREFORE, Sherese Lewis prays for judgment in her favor against the Defendant for the

following relief:

           a) For Sherese Lewis past and future medical expenses incurred and to be incurred;

           b) For actual damages in excess of $75,000 plus attorney’s fees and costs of this action;

           c) For such other relief as this Court may deem appropriate and equitable.



                                                JURY DEMAND

       Plaintiff request a jury trial on all issues triable to a jury in this matter.

Dated this 13th day of July, 2019.                               ______ /s/ Stephanie L. Johnson_______

                                                                 Stephanie L. Johnson, Esq. ( 991501)
                                                                 HUNTER & JOHNSON, PLLC
                                                                 400 7th Street, NW Suite 600
                                                                 Washington, D.C. 200004
                                                                 Phone: 202-393-3838
                                                                 slj@hunterandjohnson.com
                                                                 Attorney for Plaintiff



                                                       3
